PER CURIAM.
While there was sufficient evidence to justify sub- or not and operated the car which was responsible for the plaintiff’s injury, there was error in the charge which we cannot overlook. The court charged that the plaintiff was entitled to recover compensation for the loss of earnings. There is no proof in the record as to what were the loss of earnings. Due exception was taken. Under the charge the jury was justified in including damages for the loss, but, as there was no possible basis on which the loss could be computed for any specified time, the judgment cannot be permitted to stand.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.